DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application claims the benefit under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 62/671,884, filed on May 15,2018, and to U.S. Provisional Application Serial No. 62/671,260, filed on May 14, 2018. This examination is conducted based on the priority date of May 14, 2018.

Claim Status
Claims 1-20 are pending.
Claims 1-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a first input to be provided to a trained deep learning model” in line 7. Claims 5, 9, 10, 12, 16 and 19-20 recite “input to be provided to a trained deep learning model”. However the “deep learning model” has never been described regarding how it is trained and configured, which left the ordinary person with skills in art wondering what are the training datasets and what are the features calculated by the machine learning model. The exact inputs and outputs of the trained deep learning model lack written description and the claims do not comprise a method step in which an assembly is actually generated using said results obtained from said trained deep learning model. 
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”. See MPEP §§ 2163.02 and 2181, subsection IV. (MPEP  §2161.01.I). In the instant case, how the CNN model is trained and more specifically, how the input data is encoded and what input features are extracted by the convolution layer filters in the CNN and how the CNN hand dynamically assembled consensus (hence variable lengths and changed piled-ups of multiple alignments) are not described.
A basic operation about machine learning is the model training which establish the model, in which, specific features will be learned by the machine learning model (in this case, the CNN model). Those features will contribute to the classification power for the machine learning models. 
A core building block for the CNN is the convolutional layer, the layer consisting of filters (Umarov, page 4 of 12, para 2 under section “Convolutional networks”; Koh, Fig 1-2, page i226; Kelly, Fig 1, page 991; Hiranuma, Fig 3, page 4).
These reference are relied to illustrate the basic CNN structures when the model input are nucleic acid sequences:
Ramzan Kh. Umarov, Victor V. Solovyev: "Recognition of prokaryotic and eukaryotic promoters using convolutional deep learning neural networks", PLoS ONE 12(2): e0171410. (2017)
David R. Kelley, Jasper Snoek, and John L. Rinn: "Basset: learning the regulatory code of the accessible genome with deep convolutional neural networks" Genome Research 26:990–999, 2016
Pang Wei Koh, Emma Pierson, and Anshul Kundaje: "Denoising genome-wide histone ChIP-seq with convolutional neural networks", Bioinformatics, 33, 2017, i225–i233 (2017)
Naozumi Hiranuma, Scott Lundberg, Su-In Lee: "DeepATAC: A deep-learning method to predict regulatory factor binding activity from ATAC-seq signals", bioRxiv preprint doi: https://doi.org/10.1101/172767; August 6, 2017

Prior art (1) demonstrated the multi-layered CNN structure as well as a four-dimensional (ATGC) vector input and 2-dimensional output (promoter or non-promoter) 
for each DNA sequence sample (Fig. 1, page 5); Prior art (2) demonstrated the multi-layered CNN structure as well as the 1 hot-coded 600 base pair window and DNase-seq for each DNA sequence sample (Fig. 1, page 991); Prior art (3) demonstrated the multi-layered (convolution + Relu) CNN structure as well as the 25025 bp (1001 bins of 25bp) input with binarized ChIP-seq (each bin is 25bp) for each DNA sequence sample (Fig. 1-2, page i226); Prior art (4) demonstrated the multi-layered CNN structure as well as the 1 hot-encoded 200 base pair window (4 by 200 matrix, for the mapped reference sequence) and binarized ATAC-seq for each DNA sequence sample (Fig. 3, page 4). These prior art have something in common: unified input across the model training and model prediction, clearly defined class labels for model training, and multi-layered CNN structure. These three components are absent in the instant claims.
Claims 1, 16 and 20 are the only three independent claims in the instant invention. Due to dependency, all the claims 1-20 are rejected under 35 U.S.C. 112(a) as they all failed the written description for the deep learning model. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for biological polymer assembly [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 

Steps of evaluating, analyzing or organizing information recited in the claims include:
“accessing a plurality of biological polymer sequences and an assembly indicating biological polymers present at respective assembly locations” (claims 1, 16, 20);
“generating, using the plurality of biological polymer sequences and the assembly, a first input to be provided to a trained deep learning model” (claims 1, 16, 20);
“providing the first input to the trained deep learning model to obtain a corresponding first output indicating, for each of a first plurality of assembly locations, one or more likelihoods that each of one or more respective biological polymers is present at the location” (claims 1, 16, 20);
“identifying biological polymers at the first plurality of assembly locations using the first output of the trained deep learning model” (claims 1, 16, 20);
“updating the assembly to indicate the identified biological polymers at the first plurality of assembly locations to obtain an updated assembly” (claims 1, 16, 20);
“identifying the biological polymers at the first plurality of assembly locations comprises identifying a second nucleotide at the first assembly location” (claim 4);
“62updating the assembly comprises updating the assembly to indicate the second nucleotide at the first assembly location” (claim 4);
“aligning the plurality of nucleotide sequences to the updated assembly” (claim 5);
“generating, using the plurality of nucleotide sequences and the updated assembly, a second input to be provided to the trained deep learning model” (claim 5);
“providing the second input to the trained deep learning model to obtain a corresponding second output indicating, for each of a second plurality of assembly locations, one or more likelihoods that each of one or more respective nucleotides is present at the location; identifying nucleotides at the second plurality of assembly locations based on the second output of the trained deep learning model” (claim 5);
“updating the updated assembly to indicate the identified nucleotides at the second plurality of assembly locations to obtain a second updated assembly” (claim 5);
“aligning the plurality of nucleotide sequences to the assembly” (claim 6);
“selecting the first plurality of assembly locations” (claim 7);
“generating the first input based on the selected first plurality of assembly locations” (claim 7);
“selecting the first plurality of assembly locations using the determined likelihoods” (claim 8);
“comparing respective ones of the plurality of nucleotide sequences to the assembly” (claim 9);
“generating the assembly from the plurality of nucleotide sequences, the generating comprising determining a consensus sequence from the plurality of nucleotide sequences to be the assembly” (claim 13);
“accessing training data including biological polymer sequences obtained from sequencing a reference macromolecule and a predetermined assembly of the reference macromolecule” (claim 14);
“training a deep learning model using the training data to obtain the trained deep learning model” (claim 14);
“aligning the plurality of nucleotide sequences to the updated assembly” (claim 18); 
“generating, using the plurality of nucleotide sequences and the updated assembly, a second input to be provided to the trained deep learning model” (claim 18);
“providing the second input to the trained deep learning model to obtain a corresponding second output indicating, for each of a second plurality of assembly locations, one or more likelihoods that each of one or more respective nucleotides is present at the location” (claim 18);
“identifying nucleotides at the second plurality of assembly locations based on the second output of the trained deep learning model” (claim 18);
“updating the updated assembly to indicate the identified nucleotides at the second plurality of assembly locations to obtain a second updated assembly” (claim 18);
“66determining a count indicating a number of the plurality of nucleotide sequences that indicate that the nucleotide is at the location” (claim 19);
“determining a reference value based on whether the assembly indicates the nucleotide at the location” (claim 19);
“determining an error value indicating a difference between the count and the reference value” (claim 19);
“including the reference value and the error value in the first input” (claim 19);

Mathematical concepts recited in the claims include:
“determining likelihoods that the assembly incorrectly indicates nucleotides at the first plurality of assembly locations” (claim 8);
“determining a count indicating a number of the plurality of nucleotide sequences that indicate that the nucleotide is at the location” (claim 10);
“determining a reference value based on whether the assembly indicates the nucleotide at the location” (claim 10);
“determining an error value indicating a difference between the count and the reference value” (claim 10;
“including the reference value and the error value in the first input” (claim 10);
“determining the reference value to be a first value when the assembly indicates the nucleotide at the location” (claim 11);
“determining the reference value to be a second value when the assembly does not indicate the nucleotide at the location” (claim 11);
“arranging values into a data structure having columns” (claim 12);
“a first column holds reference values and error values determined for the multiple nucleotides at the first assembly location” (claim 12);
“64a second column holds reference values and error values determined for the multiple nucleotides at a second one of the one or more assembly locations in the neighborhood of the first assembly location” (claim 12);
“the deep learning model comprises a convolutional neural network (CNN)” (claim 15).

Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claims 1, 16, and 20 recite the following additional elements that are not abstract ideas: 
“using at least one computer hardware processor to perform” (claim 1);
“a system for” (claim 16);
“at least one computer hardware processor” (claim 16);
“at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform” (claims 16, 20);

The computer, hardware processor and non-transitory computer-readable storage medium are all well-known and conventionally used. The relationship between the abstract idea and these additional elements are nominal. The abstract idea can be executed with the help of any generic computer (that usually comes with an processors and storage media); On the other hand, the cited additional elements do not impose a meaningful limit on the judicial exception. Even “at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform” the method cited in instant claims, the output is still part of the abstract idea. Hence, the cited additional elements do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, to search for an inventive concept. 
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself". "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. 
The computer, hardware processor and non-transitory computer-readable storage medium are all well-known and at this point in time conventional. At the end of the invention, the abstract idea stays as abstract idea. Those additional elements are just necessary parts for the abstract idea to be executed and presented. When considered individually, or as a whole, the generic computing components and the abstract idea are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea. (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631